Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 04/06/2022 are acknowledged. Amended Claims 1, 6, 9-10 and 16-17 are acknowledged by the examiner. Accordingly, claims 1-20 are remain pending and have been examined.

Allowable Subject Matter
Claims 1-20 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 04/06/2022, pages 9-10, the cited prior art fails to disclose or suggest at least, “……a pixel configured to output a luminance signal voltage corresponding to an incident light amount to a luminance signal line; a reference voltage generating circuit configured to output a first reference voltage to a first reference voltage line, a second reference voltage to a second reference voltage line, a ramp signal having a predetermined slew rate to a ramp signal line, and an inverse ramp signal having a different direction with the ramp signal to an inverse ramp signal line; and an AD converter configured to preform AD conversion of the luminance signal voltage; wherein the AD converter comprises: a comparator comprising an amplifier, the amplifier comprises a first input terminal coupled to the luminance signal line, and a second input terminal configured to connect or disconnect to the first reference voltage line, the second reference voltage line, and the ramp signal line respectively; and a [[rump]] ramp current 

As stated in the Applicant's Arguments dated 04/06/2022, pages 9-10, the cited prior art fails to disclose or suggest at least, “…a pixel configured to output a luminance signal voltage corresponding to an incident light amount to a luminance signal line; a reference voltage generating circuit configured to output a first reference voltage to a first reference voltage line, a second reference voltage to a second reference voltage line, a ramp signal having a predetermined slew rate to a ramp signal line, and an inverse ramp signal having a different direction with the ramp signal to an inverse ramp signal line; and an AD converter configured to preform AD conversion of the luminance signal voltage; wherein the AD converter comprises: a comparator comprising an amplifier, the amplifier comprises a first input terminal coupled to the luminance signal line, and a second input terminal configured to connect or disconnect to the first reference voltage line, the second reference voltage line, and the ramp signal line respectively; and a ramp current cancel circuit configured to connect or disconnect the inverse ramp signal line to the first reference voltage line and second reference voltage line respectively, wherein the second input terminal is configured to connect or disconnect to the first reference voltage line, the second reference voltage line, and the ramp signal line respectively via a first capacitor, and configured to connect or disconnect to the first reference voltage line and the ramp signal line respectively via a second capacitor, and wherein the ramp current 

As stated in the Applicant's Arguments dated 04/06/2022, pages 9-10, the cited prior art fails to disclose or suggest at least, “…a pixel configured to output a luminance signal voltage corresponding to an incident light amount to a luminance signal line; a reference voltage generating circuit configured to output a first reference voltage to a first reference voltage line, a second reference voltage to a second reference voltage line, a ramp signal having a predetermined slew rate to a ramp signal line, and an inverse ramp signal having a different direction with the ramp signal to an inverse ramp signal line; and an AD converter configured to preform AD conversion of the luminance signal voltage; wherein the AD converter comprises: a comparator comprising an amplifier, the amplifier comprising a first input terminal coupled to the luminance signal line, and a second input terminal configured to connect or disconnect with the first reference voltage line, the second reference voltage line, and the ramp signal line respectively; and a ramp current voltage line, a second switch configured to switch on/off between the first capacitor and the ramp signal line, a third switch configured to switch on/off between the first capacitor and the second reference voltage line, a fourth switch configured to switch on/off between [[the]] a second capacitor and the first reference voltage line, and a fifth switch configured to switch on/off between the second capacitor and the ramp signal line, and wherein the ramp current cancel circuit comprises: a first cancel switch configured to switch on/off between [[the]] a cancel capacitor and the first reference voltage, and 6Application No. 16/737,527Docket No.: 067237-1693 Reply to Office Action of December 27, 2021 a second cancel switch configured to switch on/off between the cancel capacitor and the second reference voltage.…...” as recited in amended claim 16. Therefore claim 16 is allowed. 

The dependent claims 2, 4-15 and 17-20 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698    

/AHMED A BERHAN/Primary Examiner, Art Unit 2698